Exhibit 10.1


PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT


BUFFALO WILD WINGS, INC.
2012 EQUITY INCENTIVE PLAN




Name of Participant:
Target Number of Units:


Maximum Number of Units:
(That May Be Earned and Vest)
Grant Date: ___________, 2017
Performance Period: December 26, 2016 through December 29, 2019
Scheduled Vesting Date: December 29, 2019



This Agreement (the “Agreement”), dated and effective as of the Grant Date
specified above, is between Buffalo Wild Wings, Inc., a Minnesota corporation
(the “Company”), and the Participant identified above.


Background


A.    Participant on the date hereof is a key employee or officer of the Company
or a Subsidiary of the Company.


B.    The Company wishes to grant a performance-based restricted stock unit
award to Participant payable in shares of the Company’s common stock pursuant to
the Company’s 2012 Equity Incentive Plan (the “Plan”), and in partial
consideration for such grant to obtain Participant’s consent to the amendment of
certain outstanding equity awards previously granted to the Participant under
the Plan.


C.    The Company’s Compensation Committee, as administrator of the Plan, has
determined that the Participant is eligible to receive such an award and hereby
grants an award to the Participant on the terms and conditions that follow.


Terms and Conditions*


1.    Grant of Performance-Based Restricted Stock Units. Subject to the
conditions set forth in Section 6 of this Agreement regarding the amendment of
certain outstanding equity awards, the Company hereby grants to Participant on
the Grant Date an award of performance-based restricted stock units (“Units”)
initially equal to the “Target Number of Units” specified in the table above on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan (the “Award”). The number of Units that may actually be earned and
become eligible to vest pursuant to this Award can be between 0% and 200% of the
Target Number of Units, but may not under any circumstances exceed the Maximum
Number of Units specified in the table above. Each Unit that vests will entitle
the Participant to receive one Share of the Company’s Stock.


Performance-Based Restricted Stock Unit Award        Page 1 of 13



--------------------------------------------------------------------------------







*    Any capitalized term used in this Notice shall have the meaning set forth
in this Notice (including in the table at the beginning of this Notice) or, if
not defined in this Notice, the meaning set forth in the Plan as it currently
exists or as it is amended in the future.


2.    Nature of Units. The Units granted pursuant to this Award are bookkeeping
entries only and do not provide the Participant with any dividend, voting or
other rights of a stockholder of the Company. The Units shall remain forfeitable
at all times unless and to the extent the vesting conditions set forth in
Section 3 of this Agreement are satisfied. Neither this Award nor the Units may
be sold, transferred, assigned, encumbered or otherwise disposed of, except by
will or the laws of descent and distribution in the event of the Participant’s
death. Any attempt to otherwise transfer the Units or this Award shall be void
and without effect.


3.    Vesting of Restricted Stock Units. For purposes of this Agreement,
“Vesting Date” means any date, including the Scheduled Vesting Date, on which
Units subject to this Award vest as provided in this Section 3.


(a)    General. Except as otherwise provided in Paragraphs 3(b) and 3(c), the
Units subject to this Award shall vest on the Scheduled Vesting Date only if and
to the extent the Company satisfies the performance-based objective(s) for the
Performance Period as set forth in Exhibit A to this Agreement. If the Committee
certifies that the Company achieved at least its threshold performance-based
objective for the Performance Period, then some or all of the Units subject to
this Award will vest as of the Scheduled Vesting Date. The portion of the Units
subject to this Award that will vest as of the Scheduled Vesting Date will be
determined according to the formula specified in Exhibit A. Any Units that have
not vested on the Scheduled Vesting Date will be forfeited.


(b)    Termination of Employment. Except as provided in the following sentences
and in Paragraph 3(c), if the Participant’s employment with the Company and all
of its Affiliates ceases at any time during the Performance Period, this Award
shall terminate and all Units subject to this Award shall be forfeited by
Participant. If, however, the Participant’s employment with the Company and all
of its Affiliates ends due to death or Disability, and if the Scheduled Vesting
Date of this Award is the end of the fiscal year in which the termination
occurred, then this Award will vest at the same time and to the same degree as
comparable awards to continuing employees based on Company’s actual performance
during the Performance Period. If, during the Performance Period, the
Participant’s employment with the Company and all of its Affiliates is
terminated by the employer for reasons other than Cause, or is terminated by the
Participant for Good Reason (as defined in Paragraph 3(d)), or terminates due to
Retirement (as defined below), then this Award will vest on the Scheduled
Vesting Date with respect to the same number of Units that would have vested on
the Scheduled Vesting Date based on the Company’s actual performance during the
Performance Period if the Participant’s employment had continued. For purposes
of this Agreement, “Retirement” is defined as termination of employment other
than for Cause at a time when the Participant is at least 55 years old and has
worked for the Company for at least 10 years. It is understood that if the


Performance-Based Restricted Stock Unit Award        Page 2 of 13



--------------------------------------------------------------------------------





Participant’s employment ends for any reason during the period between the
Scheduled Vesting Date and the date Shares of Stock are to be issued in
settlement of Units that vest as of the Scheduled Vesting Date, the Participant
shall not forfeit any such Units.


(c)    Change in Control. If a Change in Control (as defined in Paragraph 3(e)
below) occurs and the Participant holds Units subject to this Agreement at the
time, then one of the following shall occur:


             (1)    If, pending the Change in Control, the Committee determines
that this Award will not continue after the Change in Control or that the
successor entity (or its Parent) will not agree to provide for the assumption or
replacement of this Award with a comparable equity-based award covering shares
of the successor entity (or its Parent) that preserves the intrinsic value of
this Award existing at the time of the Change in Control and is subject to
substantially similar terms and conditions as this Award, then the Target Number
of Units subject to this Award shall vest and be settled at or immediately prior
to the effective time of the Change in Control.


(2)    If, in connection with the Change in Control, subparagraph 3(c)(1) is not
applicable and this Award is continued, assumed or replaced in the manner
described in subparagraph 3(c)(1), and if within one year after that Change in
Control the Participant’s employment with the Company and all of its Affiliates
(or with any successor entity) is terminated by the employer for reasons other
than Cause, or is terminated by the Participant for Good Reason (as defined in
Paragraph 3(d)), then a number of Units subject to this Award shall immediately
vest and be settled within 30 days after the date of the Participant’s
termination of employment, unless the Participant has made an election in
accordance with Section 5 of this Agreement. That number shall be equal to the
number of Units subject to this Award that would vest as of the Scheduled
Vesting Date if the Company were to achieve the Target Payout level of the
performance objectives for the Performance Period.


(d)    Definition of Good Reason. “Good Reason” means any of the following
conditions arising without the consent of Participant, provided that Participant
has first given written notice to the Company of the existence of the condition
within 90 days of its first occurrence, and the Company has failed to remedy the
condition within 30 days thereafter:


(1)    a material diminution in the Participant’s base salary;


(2)    a material diminution in the Participant’s authority, duties, or
responsibilities;


(3)    relocation of Participant’s principal office more than 50 miles from its
current location; or




Performance-Based Restricted Stock Unit Award        Page 3 of 13



--------------------------------------------------------------------------------





(4)    any other action or inaction that constitutes a material breach by the
Company of any terms or conditions of any agreement between the Company and the
participant, which breach has not been caused by Participant.


(e)    Definition of Change in Control. “Change in Control” means one of the
following:
(1)    An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:


(A)    any acquisition of securities of the Company by an Exchange Act Person
from the Company for the purpose of providing financing to the Company;


(B)    any formation of a Group consisting solely of beneficial owners of the
Company's Voting Securities as of the effective date of this Plan;


(C)    any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
30% or more of the Company’s Voting Securities; or


(D)    with respect to the Participant, any acquisition of securities of the
Company by the Participant, any Group including the Participant, or any entity
controlled by the Participant or a Group including the Participant.


If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of 30% or more of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.


(2)    Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board. A “Continuing Director” means
an individual (i) who is, as of the Grant Date, a director of the Company, or
(ii) who becomes a director of the Company after the Grant Date and whose
initial election, or nomination for election by the Company’s shareholders, was
approved by at least a majority of the then Continuing Directors, but excluding,
for purposes of this clause (ii), an individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest relating to
the election of directors.


(3)    A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners of the Company's Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the


Performance-Based Restricted Stock Unit Award        Page 4 of 13



--------------------------------------------------------------------------------





combined voting power of the then outstanding Voting Securities of the surviving
or acquiring entity resulting from such Corporate Transaction (including
beneficial ownership through any Parent of such entity) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Company's Voting Securities. A “Corporate Transaction” means
(i) a sale or other disposition of all or substantially all of the assets of the
Company, or (ii) a merger, consolidation, share exchange or similar transaction
involving the Company, regardless of whether the Company is the surviving
corporation.


(4)    The Company’s shareholders approve a complete liquidation or dissolution
of the Company.


Notwithstanding the foregoing, if and to the extent that this Award constitutes
a deferral of compensation subject to Code Section 409A and provides for a
change in the time or form of payment upon a Change in Control, then no Change
in Control shall be deemed to have occurred for purposes of effecting such a
change in the time or form of payment upon an event described in this Paragraph
3(e) unless the event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Code Section 409A.
4.    Settlement of Units. Unless the Participant has made an election in
accordance with Section 5 of this Agreement, and except as otherwise provided in
Paragraph 3(c), as soon as practicable after the Scheduled Vesting Date, but no
later than 75 days after the Vesting Date, the Company shall cause to be issued
to the Participant (or his or her beneficiary or personal representative) one
Share of Stock in payment and settlement of each vested Unit. The Company may
withhold from the number of such Shares to be delivered in settlement of the
Units any Shares required for the payment of withholding taxes as provided in
Paragraph 7(e) below.


5.    Deferral of Payment of Vested Units.


(a)    Election. The Participant may elect, on or before the date that is six
months before the end of the Performance Period, to defer receipt of the payment
and settlement of vested Units.


(1)    Shares Eligible for Deferral. A Participant may elect to defer payment
and settlement of 10%‑100% (expressed as a whole percentage) of the vested
Units. Vested Units as to which such an election has been made are referred to
as “Deferred Units.”


(2)    Time of Payment. Deferred Units shall be paid upon the earliest to occur
of the following (the “Payment Date”):


(A)    the Participant’s Separation from Service (as defined in the Buffalo Wild
Wings, Inc. Management Deferred Compensation Plan (the “Deferred Compensation
Plan”)),


Performance-Based Restricted Stock Unit Award        Page 5 of 13



--------------------------------------------------------------------------------







(B)    the Participant’s death,


(C)    the Participant’s disability (as defined in the Deferred Compensation
Plan), or


(D)    an in-service distribution date elected by the Participant, if any.
 
(3)    Form of Payment. Deferred Units, when paid, shall be distributed in
shares of Stock either (A) as a lump sum or (B) in equal annual installments
over a specified period of no more than five years; provided however, that if a
Participant elects installments, the Committee may, in its discretion, determine
to settle the Participant’s Deferred Units in cash instead of in shares of
Stock. Payment shall be treated as made upon the Participant’s Separation from
Service if it is made on such date or a later date within the same calendar year
or, if later, by the 15th day of the third calendar month following the
Separation from Service, subject to Paragraph 5(b). If the Participant elects to
receive installments, the issuance of each annual installment shall be made on
the anniversary of the date of the first issuance.


(4)    Election Forms. Such election shall be made on such form(s) prescribed by
the Committee and shall otherwise comply with any rules or procedures specified
by the Committee for making elections.


(b)    Specified Employee. If the Participant makes a deferral election pursuant
to Paragraph 5(a) and is a “Specified Employee” (as defined in the Deferred
Compensation Plan) as of the date of the Participant’s Separation from Service
(and has not elected an earlier in-service distribution of Deferred Units), no
payment shall be made to the Participant until the first day of the seventh
month after the Participant’s Separation from Service (or, if earlier, the date
of the Participant’s death). If the Participant has elected under Paragraph 5(a)
to receive payment in equal annual installments, the first such installment
shall be issued on the first day of the seventh month after the Participant’s
Separation from Service, and subsequent installments shall be paid on the
anniversary of the first installment.


(c)    Dividend Equivalents. A Participant who has Deferred Units hereunder
shall be entitled to receive additional Deferred Units with respect to such
Deferred Units as “dividend equivalents” at such time(s), if any, that cash
dividends are declared and paid by the Company on shares of Stock. The number of
additional Deferred Units shall be determined by multiplying the number of
Deferred Units then credited to the Participant (which shall include any
Deferred Units previously credited to the Participant in connection with cash
dividends under this Paragraph 5(c)), times the dollar amount of the cash
dividend per share of Stock, and then dividing by the Fair Market Value of a
share of Stock as of the dividend payment date. Any Deferred Units credited to a
Participant with respect to cash dividends under this Paragraph 5(c) shall be
vested at all times, and paid at the same time and in the same form as the
Participant’s other Deferred Units.


Performance-Based Restricted Stock Unit Award        Page 6 of 13



--------------------------------------------------------------------------------







(d)    Administration. The Committee shall have the authority to establish a
bookkeeping account or accounts in the name of the Participant, and such rules,
regulations and procedures as it shall deem necessary or desirable for the
orderly administration of deferrals of Units hereunder or compliance with
applicable law. The Committee may, in its discretion, delegate its
administrative duties with respect to Deferred Units to such officer or officers
of the Company, or third party or parties, as it shall approve.


(e)    Small Balances. Notwithstanding any payment election made pursuant to
Paragraph 5(a)(iii), if the Fair Market Value of the Shares of Stock underlying
a Participant’s Deferred Units, is, in the aggregate, less than $20,000 on the
Payment Date, such Shares will be distributed in a lump sum. In addition, the
Company may distribute all of a Participant’s unpaid deferred Shares in a lump
sum if the Fair Market Value of such Shares does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant’s
entire deferred interest under this Agreement.


(f)    Beneficiary. The Committee may permit the Participant to designate one or
more beneficiaries to receive payment of any benefits to which the Participant
is entitled under this Section 5. In the absence of a valid beneficiary
designation, a Participant’s beneficiary shall be his Surviving Spouse (as
defined in the Deferred Compensation Plan), or if the Participant has no
Surviving Spouse, the beneficiary shall be the Participant’s estate. Payment of
a Participant’s entire interest in Deferred Units shall be paid to his
beneficiary(ies) in a lump sum.


(g)    Unfunded Right. The Company’s obligations under this Section 5 are merely
an unfunded, unsecured obligation to pay and settle Deferred Units hereunder in
accordance with the provisions of this Section 5. The Company shall not be
required to fund, or otherwise segregate assets to be used for payment of
benefits under the Plan, and to the extent it does so, such assets shall remain
subject to the claims of the Company’s general creditors.


(h)    Amendment and Termination. The Committee may amend the provisions of this
Section 5 or terminate the deferral of Units under this Section 5 at any time,
provided that any such amendment or termination complies with the requirements
of Code Section 409A and the regulations and guidance thereunder.


6.    Amendment of Prior Award Notices. The effectiveness of this Award and
Agreement is expressly conditioned upon the Participant’s consent to the
amendment of each Notice of Performance-Based Restricted Stock Unit Award,
Notice of Non-Qualified Stock Option Award and Notice of Incentive Stock Option
Award (collectively, the “Notices”) issued to the Participant by the Company
under the Plan prior to the Grant Date with respect to each performance-based
restricted stock unit award, non-qualified stock option award and incentive
stock option award that is outstanding and not fully vested as of the Grant Date
(the “Amended Awards”). The amendment to the Notice for each of the Amended
Awards consists of incorporating the definition of “Change in Control” contained
in Paragraph 3(e) of this Agreement into such Notice, which, in accordance with
Section


Performance-Based Restricted Stock Unit Award        Page 7 of 13



--------------------------------------------------------------------------------





2(f) of the Plan, will cause such definition to supersede the definition of
“Change in Control” contained in Section 2(f) of the Plan for purposes of each
such Notice and Amended Award.


7.    General Provisions.


(a)    Employment. Neither this Agreement nor the Award shall confer on
Participant any right with respect to continuance of employment by the Company
or any of its Affiliates, nor will it interfere in any way with the right of the
Company or any Affiliate to terminate such employment. Nothing in this Agreement
shall be construed as creating an employment contract for any specified term
between Participant and the Company or any Affiliate.


(b)    Securities Law Compliance. No Shares of Stock issuable pursuant to this
Award shall be issued and delivered unless the issuance of the Shares complies
with all applicable legal requirements, including compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of the
exchanges on which the Company’s Stock may, at the time, be listed.


(c)    Changes in Capitalization. Pursuant and subject to Section 12 of the
Plan, certain changes in the number of Shares or character of the Stock of the
Company (through merger, consolidation, exchange, reorganization, divestiture
(including a spin-off), liquidation, recapitalization, stock split, stock
dividend or otherwise) shall result in an equitable adjustment by the Committee
to avoid dilution or enlargement of Participant’s rights with respect to any
Units subject to this Award which have not yet been settled.


(d)    Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Award.


(e)    Withholding Taxes. The Company shall have the right to (i) withhold from
any cash payment under the Plan or any other compensation owed to the
Participant an amount sufficient to cover any required withholding taxes in
connection with the settlement of Units subject to this Award, and (ii) require
a Participant or other person receiving Shares of Stock under this Award to pay
a cash amount sufficient to cover any required withholding taxes before actual
receipt of those Shares. In lieu of all or any part of a cash payment from the
Participant as provided above, the Participant may elect to cover the required
withholding taxes (not to exceed the maximum individual statutory tax rate in
any applicable jurisdiction) through a reduction in the number of Shares
delivered to Participant, valued in the same manner as used in computing the
withholding taxes under applicable laws.


(f)    2012 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Award


Performance-Based Restricted Stock Unit Award        Page 8 of 13



--------------------------------------------------------------------------------





and, in the event of any questions as to the construction of this Agreement or
in the event of a conflict between the Plan and this Agreement, the Plan shall
govern, except as the Plan otherwise provides.


(g)    Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company, its Affiliates and their successors and assigns, and shall bind and
inure to the benefit of Participant and any successor or successors of
Participant permitted herein. This Award is expressly subject to all terms and
conditions contained in the Plan and in this Agreement, and Participant shall
comply with all such terms and conditions.


(h)    Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of the state of Minnesota
could order or grant; provided, however, that punitive or exemplary damages
shall not be awarded. The arbitrator may award to the prevailing party, if any,
as determined by the arbitrator, all of its costs and fees, including the
arbitrator’s fees, administrative fees, travel expenses, out-of-pocket expenses
and reasonable attorneys’ fees. Unless otherwise agreed by the parties, the
place of any arbitration proceedings shall be Hennepin County, Minnesota.
(i)    Choice of Law. This Agreement is subject to the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflicts of laws principles).
(j)    Code Section 409A. To the extent any provision of this Agreement does not
satisfy the requirements of Code Section 409A or any regulations or other
guidance issued by the Treasury Department or the Internal Revenue Service under
Code Section 409A, such provision will be applied in a manner consistent with
such requirements, regulations or guidance, notwithstanding any provision of the
Agreement to the contrary, and to the extent not prohibited by Code Section
409A, the provisions of the Agreement and the rights of Participants and their
beneficiaries hereunder shall be deemed to have been modified accordingly.


Performance-Based Restricted Stock Unit Award        Page 9 of 13



--------------------------------------------------------------------------------







By signing below, Participant accepts this Award and agrees to all of the terms
and conditions contained in this Agreement and in the Plan, and consents to the
amendment of all Amended Awards and the Notices relating thereto (as those terms
are defined in Section 6 of this Agreement) in the manner described in Section 6
of this Agreement. If Participant fails to sign and return this Agreement to the
Company within 10 days of the Grant Date, this Award shall be void and of no
further force or effect.












______________


[Name], Participant
Buffalo Wild Wings, Inc.






By:________________________________
Sally J. Smith
Chief Executive Officer and President









Performance-Based Restricted Stock Unit Award        Page 10 of 13



--------------------------------------------------------------------------------







Exhibit A to
Performance-Based Restricted Stock Unit Award Agreement


Performance-Based Objectives


Performance Period:    Fiscal years 2017, 2018 and 2019 (December 26, 2016
through December 29, 2019)


The determination of the number of Units that will vest on the Scheduled Vesting
Date at the end of the Performance Period specified above as provided in
Paragraph 3(a) of the Agreement will be determined as follows:


1.    The Company’s Cumulative Net Operating Profit After-Tax (“Cumulative
NOPAT”) and Average Return on Invested Capital (“Average ROIC”) (each
performance measure as defined below) for the Performance Period will be
determined.


2.    The Payout Factor for each performance measure for the Performance Period
will be determined from the following tables based on where the Company’s actual
Cumulative NOPAT and Average ROIC fall relative to the specified goals. If the
Company’s actual Cumulative NOPAT or Average ROIC for the Performance Period is
between two amounts shown in the relevant column of the applicable table, the
corresponding Payout Factor for that performance measure will be determined by
linear interpolation between the two relevant Payout Factor amounts shown in the
table. If actual Cumulative NOPAT or Average ROIC for the Performance Period is
less than the Threshold Goal specified, the Payout Factor for that performance
measure is zero, and if it is greater than the Maximum Goal specified, the
Payout Factor for that performance measure will be that which corresponds to the
Maximum Goal.


Cumulative NOPAT (weighted 75%)


Payout Factor earned for Cumulative NOPAT x 75%
Company’s Three-Year Cumulative NOPAT for the Performance Period Ending
December 29, 2019 ($ in Millions)
Payout Factor
$
200% (Maximum)
$
 100% (Target)
$
 50% (Threshold)



Average ROIC (weighted 25%)
Combined Payout Factor


Payout Factor earned for Average ROIC x 25%
Company’s Three-Year Average ROIC for the Performance Period
Ending December 29, 2019
Payout Factor
%
200% (Maximum)
%
 100% (Target)
%
 50% (Threshold)





Performance-Based Restricted Stock Unit Award        Page 11 of 13



--------------------------------------------------------------------------------





3.    The number of Units that will vest as of the Scheduled Vesting Date will
be the Target Number of Units, as set forth on page one of the Agreement,
multiplied by the Combined Payout Factor, which shall be the Payout Factor
earned on Cumulative NOPAT times 0.75, plus the Payout Factor earned on Average
ROIC times 0.25.


Performance-Based Restricted Stock Unit Award        Page 12 of 13



--------------------------------------------------------------------------------







Exhibit A to
Performance-Based Restricted Stock Unit Award Agreement




4.    Definitions for purposes of this Exhibit A:


•
The Company’s “Cumulative NOPAT” for the Performance Period shall mean the sum
of the Company’s NOPAT for each fiscal year during the Performance Period.



•
The Company’s “Average ROIC” for the Performance Period shall mean the average
of the Company’s ROIC for each fiscal year during the Performance Period.



•
The Company’s “NOPAT” shall mean for each fiscal year of the Performance Period
the Company’s income from operations as calculated under U.S. generally accepted
accounting principles, then expressed on an after-tax basis according to the
Company’s effective corporate tax rate for the applicable year. The calculated
NOPAT for each year is then subject to adjustment as set forth in the 2017 EIP
Exception Guidelines adopted by the Committee.



•
The Company’s “ROIC” shall be calculated for each fiscal year of the Performance
Period by dividing (1) an amount equal to the Company’s NOPAT for that year as
determined above plus the Company’s after-tax rent expense for that year, by (2)
an amount equal to the Company’s average of the beginning and ending invested
capital for that year which includes an amount for capitalized operating leases
using a capitalization multiple of eight to one. The calculated ROIC for each
year is then subject to adjustment as set forth in the 2017 EIP Exception
Guidelines adopted by the Committee.

  
5.    As an example, to compute the number of Units that will vest on the
Scheduled Vesting Date, assume the following facts:


(i)
the Target Number of Units was 160;

(ii)
the Company’s actual Cumulative NOPAT resulted in a Payout Factor of 150%
(half-way between the Target Goal and the Maximum Goal);

(iii)
The Company’s actual Average ROIC resulted in a Payout Factor of 100% (Target
Goal was achieved).



Under these facts, the Combined Payout Factor would be 137.5% (150% x 0.75 +
100% x 0.25), and the number of Units vesting on the Scheduled Vesting Date
would be 220.




Performance-Based Restricted Stock Unit Award        Page 13 of 13

